WOODLEY, Judge.
Upon a trial before the court, a jury being waived, appellant pleaded guilty to the offense of assault with intent to murder and the court, having heard the evidence, assessed his punishment at 7 years in the penitentiary.
The indictment alleged the assault to have been made upon R. A. Vandel.
Officer R. A. Vandel testified that he was at Clayton’s Super Market in Houston and saw appellant attempt to rob “the booth”; that he tried to prevent it and appellant shot at him with a pistol.
The record contains no hills of exception. The requirements of the statute (Vernon’s Ann.C.C.P. arts. 10a, 517) relating to waiver of jury and plea of guilty were complied with.
The judgment is affirmed.